Twelve Largest Investments – March 31, 2010 Exhibit 13.1 The RectorSeal Corporation The RectorSeal Corporation, Houston, Texas, with facilities in Texas, New York and Idaho, manufactures specialty chemical products including pipe thread sealants, firestop sealants, plastic cements and other formulations for plumbing, HVAC, electrical and industrial applications.The company also makes special tools for plumbers and systems for containing smoke from building fires.RectorSeal’s subsidiary, Jet-Lube, Inc., with plants in Texas, England and Canada, produces anti-seize compounds, specialty lubricants and other products used in industrial and oil field applications.Another subsidiary produces and sells automotive chemical products.RectorSeal also owns a 20% equity interest in The Whitmore Manufacturing Company (described on this page). During the year ended March 31, 2010, RectorSeal earned $9,571,000 on revenues of $102,075,000, compared with earnings of $10,170,000 on revenues of $112,762,000 in the previous year.RectorSeal’s earnings do not reflect its 20% equity in The Whitmore Manufacturing Company. At March 31, 2010, Capital Southwest owned 100% of RectorSeal’s common stock having a cost of $52,600 and a value of $120,200,000. Lifemark Group Lifemark Group, Hayward, California, owns and operates cemeteries, mausoleums and mortuaries.Lifemark’s operations, all of which are in California, include a major cemetery and funeral home in San Mateo, a mausoleum and an adjacent mortuary in Oakland and cemeteries, mausoleums and mortuaries in Hayward and Sacramento.Its funeral and cemetery trusts enable Lifemark’s clients to make pre-need arrangements.The company’s assets also include excess real estate holdings. For the fiscal year ended March 31, 2010, Lifemark reported earnings of $716,000 on revenues of $25,298,000, compared with earnings of $635,000 on revenues of $28,193,000 in the previous year. At March 31, 2010, Capital Southwest owned 100% of Lifemark Group’s common stock, which had a cost of $4,510,400 and was valued at $71,000,000. Encore Wire Corporation Encore Wire Corporation, McKinney, Texas, manufactures a broad line of copper electrical building wire and cable including non-metallic sheathed, underground feeder and THHN wire and cable, as well as armored cable for residential, commercial and industrial construction. Encore’s products are sold through distributors and building materials retailers. For the year ended December 31, 2009, Encore reported net income of $3,636,000 ($0.16 per share) on net sales of $649,613,000, compared with net income of $39,771,000 ($1.70 per share) on net sales of $1,081,132,000 in the previous year.The March 31, 2010 closing Nasdaq bid price of Encore’s common stock was $20.80 per share. At March 31, 2010, the $5,800,000 investment in 4,086,750 shares of Encore’s restricted common stock by Capital Southwest and its subsidiary was valued at $67,431,375 ($16.50 per share), representing a fully-diluted equity interest of 17.3%. The Whitmore Manufacturing Company The Whitmore Manufacturing Company, Rockwall, Texas, manufactures specialty lubricants for heavy equipment used in surface mining, railroads and other industries, and produces water-based coatings for the automotive and primary metals industries.Whitmore’s Air Sentry division manufactures fluid contamination control devices.The company’s assets also include several commercial real estate interests. During the year ended March 31, 2010, Whitmore reported net income of $3,661,000 on net sales of $26,777,000, compared with net income of $3,209,000 on net sales of $28,163,000 in the previous year.The company is owned 80% by Capital Southwest and 20% by Capital Southwest’s subsidiary, The RectorSeal Corporation (described on this page). At March 31, 2010, the direct investment in 80% of Whitmore by Capital Southwest was valued at $47,500,000 and had a cost of $1,600,000. 1 Alamo Group Inc. Alamo Group Inc., Seguin, Texas, is a leading designer, manufacturer and distributor of heavy-duty, tractor and truck mounted mowing and other vegetation maintenance equipment, mobile excavators, street-sweeping and snow removal equipment and replacement parts.Founded in 1969, Alamo Group operates 18 manufacturing facilities and serves governmental, industrial and agricultural markets in North America, Europe, and Australia. For the year ended December 31, 2009, Alamo reported net income of $17,091,000 ($1.65 per share) on net sales of $446,487,000, compared with net income of $10,999,000 ($1.11 per share) on net sales of $557,135,000 in the previous year.The March 31, 2010 closing NYSE market price of Alamo’s common stock was $19.99 per share. At March 31, 2010, the $2,190,937 investment in Alamo by Capital Southwest and its subsidiary was valued at $42,454,500 ($15.00 per share), consisting of 2,830,300 restricted shares of common stock, representing a fully-diluted equity interest of 22.0%. Heelys, Inc. Heelys, Inc., Carrollton, Texas, designs, markets and distributes branded footwear, equipment and accessories.The company imports its products from China and Korea and distributes them through domestic and international sporting goods chains, department and lifestyle stores and specialty footwear retailers. During the year ended December 31, 2009, Heelys reported net loss of $5,125,000 (-$0.19 per share) on net sales of $43,777,000, compared with net loss of $5,924,000 (-$0.22 per share) on net sales of $70,741,000 in the previous year.The March 31, 2010 closing Nasdaq bid price of Heely’s common stock was $2.37 per share. At March 31, 2010, the $102,490 investment in Heelys by Capital Southwest’s subsidiary was valued at $19,845,870 ($2.13 per share), consisting of 9,317,310 restricted shares of common stock, representing a fully-diluted equity interest of 31.1%. Media Recovery, Inc. Media Recovery, Inc. (MRI), Dallas, Texas, is the holding company of DataSpan, ShockWatch and Damage Prevention Company.DataSpan provides datacenter supplies and services to corporate customers through a direct sales force.ShockWatch manufactures and distributes devices used to detect mishandled shipments and devices for monitoring material handling equipment.Media Recovery’s subsidiary, The Damage Prevention Company, Denver, Colorado, manufactures dunnage products used to prevent damage in trucking, rail and export container shipments. During the year ended September 30, 2009, Media Recovery reported net loss of $2,626,000 on net sales of $110,311,000, compared with net income of $4,354,000 on net sales of $132,864,000 in the previous year. At March 31, 2010, the $5,415,000 investment in Media Recovery by Capital Southwest and its subsidiary was valued at $13,400,000, consisting of 800,000 shares of Series A Convertible Preferred Stock and 4,000,002 shares of common stock, representing a fully-diluted equity interest of 97.5%. All Components, Inc. All Components, Inc., Pflugerville, Texas, distributes and produces memory and other electronic components for personal computer manufacturers, retailers, value-added resellers and other corporate customers.Through its sales and distribution center near Austin, Texas and its distribution center in Miami, Florida, the company serves over 2,000 customers throughout the United States and Latin America. During the year ended August 31, 2009, All Components reported net income of $1,863,000 on net sales of $186,188,000, compared with net income of $1,167,000 on net sales of $200,673,000 in the previous year. At March 31, 2010, the $6,150,000 investment in All Components by CapitalSouthwest and its subsidiary was valued at $12,276,650 consisting of an 8.25% Subordinated Note valued at $6,454,925 and 150,000 shares of Series A Convertible Preferred Stock valued at $5,821,725, representing a 80.4% fully-diluted equity interest. 2 Hologic, Inc. Hologic, Inc., Bedford, Massachusetts, is a leading developer, manufacturer and supplier of bone densitometers, mammography and breast biopsy devices, direct-to-digital x-ray systems and other x-ray based imaging systems.These products are generally targeted to address women’s healthcare and general radiographic applications. For the year ended September 26, 2009, Hologic reported net loss of $2,176,237,000 (-$8.48 per share) on net sales of $1,637,134,000 compared with net loss of $385,617,000 (-$1.57 per share) on net sales of $1,674,499,000 in the previous year.The March 31, 2010 closing Nasdaq bid price of Hologic’s common stock was $18.53 per share. At March 31, 2010, Capital Southwest and its subsidiary owned 632,820 unrestricted shares of common stock, having a cost of $220,000 and a market value of $11,726,155 ($18.53 per share). Texas Capital Bancshares, Inc. Texas Capital Bancshares, Inc. of Dallas, Texas, formed in 1998, has total assets of approximately $5.7 billion.With branch banks in Austin, Dallas, Fort Worth, Houston, Plano and San Antonio, Texas Capital Bancshares conducts its business through its subsidiary, Texas Capital Bank, N.A., which targets middle market commercial and wealthy private client customers in Texas. For the year ended December 31, 2009, Texas Capital reported net income of $18,769,000 ($0.55 per share), compared with net income of $24,266,000 ($0.87 per share) in the previous year.The March 31, 2010 closing Nasdaq bid price of Texas Capital’s common stock was $18.97 per share. At March 31, 2010, Capital Southwest owned 489,656 unrestricted shares of common stock, having a cost of $3,550,006 and a market value of $9,288,774 ($18.97 per share). Extreme International, Inc. Extreme International, Inc., Sugar Land, Texas, owns Bill Young Productions, Texas Video and Post, and Extreme Communications and Vanilla Gorilla which produce radio and television commercials and corporate communications videos. During the year ended September 30, 2009, Extreme reported net income of $1,205,000 on net sales of $11,272,000, compared with net income of $1,435,000 on net sales of $11,545,000 in the previous year. At March 31, 2010, Capital Southwest and its subsidiary owned 39,359 shares of Series C Convertible Preferred Stock, 3,750 shares of 8% Series A Convertible Preferred Stock and 13,035 shares of common stock, having a cost of $3,325,875 and a market value of $8,525,000, representing a fully-diluted equity interest of 53.6%. Balco, Inc. Balco, Inc., Wichita, Kansas, designs and manufactures innovative architectural products used in the construction and remodeling of educational facilities, commercial and industrial buildings, airports, hotels, hospitals, parking garages and high-end residential condominiums.Company products include an extensive line of high quality, standard or custom-engineered expansion joint covers, floor grids and mats, stair nosings, grates and frames and trench and access covers. During the year ended May 31, 2009, Balco reported net income of $952,000 on net sales of $14,651,000, compared with net income of $841,000 on net sales of $13,675,000 in the previous year. At March 31, 2010, the $624,920 investment in Balco by CapitalSouthwest was valued at $8,000,000 consisting of 445,000 shares of common stock and 60,920 shares of Class B non-voting common stock, representing a fully-diluted equity interest of 90.9%. 3 Consolidated Schedule of Investments – March 31, 2010 Company Equity (a) Investment (b) Cost Value (c) ¥ALAMO GROUP INC. 22.0% 2,830,300 shares common stock (acquired 4-1-73 Seguin, Texas thru 5-25-07) Tractor-mounted mowing and mobile excavation equipment for governmental, industrial and agricultural markets; street-sweeping equipment for municipalities. ALL COMPONENTS, INC. 80.4% 8.25%subordinated note, $6,000,000 principal due Pflugerville, Texas 2012 (acquired 6-27-07) Electronics contract manufacturing; distribution and production 150,000 shares Series A Convertible Preferred Stock, con- of memory and other components for computer manufacturers, vertible into 600,000 shares of common stock at $0.25 retailers and value-added resellers. per share (acquired 9-16-94) Warrants to purchase 350,000 shares of common stock at $11.00 per share, expiring 2017 (acquired 6-27-07) – – ATLANTIC CAPITAL BANCSHARES, INC. 1.9% 300,000 shares common stock (acquired 4-10-07) Atlanta, Georgia Holding company of Atlantic Capital Bank, a full service commercial bank. ¥ BALCO, INC. 90.9% 445,000 shares common stock and 60,920 shares Class B Wichita, Kansas non-voting common stock (acquired 10-25-83 and 5-30-02) Specialty architectural products used in the construction and remodeling of commercial and institutional buildings. BOXX TECHNOLOGIES, INC. 15.2% 3,125,354 shares Series B Convertible Preferred Stock, Austin, Texas convertible into 3,125,354 shares of common stock at Workstations for computer graphic imaging and design. $0.50 per share (acquired 8-20-99 thru 8-8-01) 2 ¥ CMI HOLDING COMPANY, INC. 22.4% 10% convertible promissory note, due 2013 (acquired 2-23-10) Richardson, Texas 1,631,516 shares Series C-1 Convertible Preferred Owns Chase Medical, which develops and sells devices used Stock, convertible into 1,631,516 shares of common in cardiac surgery to relieve congestive heart failure; develops stock at $2.15 per share (acquired 7-10-09) and supports cardiac imaging systems. 2,327,658 shares Series A Convertible Preferred Stock, convertible into 2,327,658 shares of common stock at $1.72 per share (acquired 8-21-02 and 6-4-03) 2 Warrants to purchase 109,012 shares of common stock at $1.72 per share, expiring 2012 (acquired 4-7-04) – – Warrants to purchase 636,151 shares of Series A-1 Convertible Preferred Stock at $1.72 per share expiring 2017 and 2019 (acquired 7-2-07 and 6-9-09) – – Warrant to purchase 90,698 shares of Series D or D-1 Convertible Preferred Stock at $1.72 per share expiring 2017 (acquired 2-23-10) – – †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 4 Consolidated Schedule of Investments – March 31, 2010 Company Equity (a) Investment (b) Cost Value (c) CINATRA CLEAN TECHNOLOGIES, INC. 59.2% 10% subordinated secured promissory note, $6,200,000 Houston, Texas principal due 2013 (acquired 7-14-08 thru 3-23-10) Cleans above ground oil storage tanks with a patented, 1,128,649 shares Series A Convertible Preferred Stock, automated system. convertible into 1,128,649 shares of common stock at $1.00 per share (acquired 7-14-08 and 11-19-08) †ENCORE WIRE CORPORATION 17.3% 4,086,750 shares common stock (acquired 7-16-92 thru McKinney, Texas 10-7-98) Electric wire and cable for residential, commercial and industrial construction use. EXTREME INTERNATIONAL, INC. 53.6% 13,035 shares Series A common stock (acquired 9-26-08 Sugar Land, Texas and 12-18-08) OwnsBillYoungProductions, TexasVideoandPost, and 39,359.18 shares Series C Convertible Preferred Stock, Extreme Communications, which produce radio and television convertible into 157,437.72 shares of common stock at commercials and corporate communications videos. $25.00 per share (acquired 9-30-03) 3,750 shares 8% Series A Convertible Preferred Stock, convertible into 15,000 shares of common stock at $25.00 per share (acquired 9-30-03) ¥ HEELYS, INC. 31.1% 9,317,310 shares common stock (acquired 5-26-00) Carrollton, Texas Heelys stealth skate shoes, equipment and apparel sold through sporting goods chains,department stores and footware retailers. †HOLOGIC, INC. <1% ‡632,820 shares common stock (acquired 8-27-99) Bedford, Massachusetts Medical instruments including bone densitometers, mammography devices and digital radiography systems. iMEMORIES, INC. 26.2% 17,391,304 shares Series B Convertible Preferred Stock, Scottsdale, AZ convertible into 17,391,304 shares of common stock at Enables online video and photo sharing and DVD creation $0.23 per share (acquired 7-10-09) for home movies recorded in analog and new digital format. KBI BIOPHARMA, INC. 14.8% 7,142,857 shares Series B-2 Convertible Preferred Stock, Durham, NC convertible into 7,142,857 shares of common stock at Provides fully-integrated, outsourced drug development $0.70 per share (acquired 9-08-09) and bio-manufacturing services. †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 5 Consolidated Schedule of Investments – March 31, 2010 Company Equity (a) Investment (b) Cost Value (c) ¥ LIFEMARK GROUP 100.0% 1,449,026 shares common stock (acquired 7-16-69) $ 4,510,400 $ 71,000,000 Hayward, California Cemeteries, mausoleums and mortuaries located in northern California. ¥ MEDIA RECOVERY, INC. 97.5% 800,000 shares Series A Convertible Preferred Stock, Dallas, Texas convertible into 800,000 shares of common stock at Computer datacenter and office automation supplies and $1.00 per share (acquired 11-4-97) accessories; impact, tilt monitoring and temperature sensing devices 4,000,002 shares common stock (acquired 11-4-97) to detect mishandled shipments; dunnage for protecting shipments. PALLETONE, INC. 8.4% 12.3% senior subordinated notes, $2,000,000 Bartow, Florida principal due 2012 (acquired 9-25-06) Manufacturer of wooden pallets and pressure-treated 150,000 shares common stock (acquired 10-18-01) 2 lumber. Warrant to purchase 15,294 shares of common stock at $1.00 per share, expiring 2011 (acquired 2-17-06) – ¥ PALM HARBOR HOMES, INC. 30.5% 7,855,121 shares common stock (acquired 1-3-85 Dallas, Texas thru 7-31-95) Integrated manufacturing, retailing, financing and insuring Warrant to purchase 286,625 shares of common of manufactured housing and modular homes. stock at $3.14 per share, expiring 2019 (acquired 4-24-09) – – ¥ THE RECTORSEAL CORPORATION 100.0% 27,907 shares common stock (acquired 1-5-73 and Houston, Texas 3-31-73) Specialty chemicals for plumbing, HVAC, electrical, construction, industrial, oil field and automotive applications; smoke containment systems for building fires; also owns 20% of The Whitmore Manufacturing Company. TCIHOLDINGS, INC. – 21 shares 12% Series C Cumulative Compounding Denver, Colorado Preferred stock (acquired 1-30-90) – Cable television systems and microwave relay systems. †TEXAS CAPITAL BANCSHARES, INC. 1.6% ‡489,656 shares common stock (acquired 5-1-00) Dallas, Texas Regional bank holding company with banking operations in six Texas cities. †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 6 Consolidated Schedule of Investments – March 31, 2010 Company Equity (a) Investment (b) Cost Value (c) TRAX HOLDINGS, INC. 31.1% 1,061,279 shares Series A Convertible Preferred Stock, Scottsdale, Arizona convertibleinto 1,061,279 common stock at $4.71 Provides a comprehensive set of solutions to improve per share (acquired 12-8-08 and 2-17-09) the transportation validation, accounting, payment and informationmanagement process. VIA HOLDINGS, INC. 28.1% 9,118 shares Series B Preferred Stock (acquired 9-19-05) 2 Sparks, Nevada 1,118 shares Series C Preferred Stock (acquired 11-1-07) 2 Designer, manufacturer and distributor of high-quality 4 officeseating. WELLOGIX, INC. 19.6% 4,788,371 shares Series A-1 Convertible Participating Houston, Texas Preferred Stock, convertible into 4,788,371 shares Developer and supporter of software used by the oil and gas of common stock at $1.0441 per share (acquired industry. 8-19-05 thru 6-15-08) 2 ¥ THE WHITMORE MANUFACTURING COMPANY 80.0% 80 shares common stock (acquired 8-31-79) Rockwall, Texas Specialized surface mining, railroad and industrial lubricants;coatings for automobiles and primary metals; fluid contamination control devices. MISCELLANEOUS – Ballast Point Ventures II, L.P. – 2.6% limited partnership interest (acquired 8-4-08 thru 11-3-09) – BankCap Partners Fund I, L.P. – 6.0% limited partnership interest (acquired 7-14-06thru 6-18-09) – CapitalSouth Partners Fund III, L.P. – 2.0% limited partnership interest (acquired 1-22-08 and 2-12-09) – Diamond State Ventures, L.P. – 1.8% limited partnership interest (acquired 10-12-99 thru 8-26-05) – ¥ Discovery Alliance, LLC – 90.0% limited liability company (acquired 9-12-08 thru 3-12-10) – Essex Capital Corporation – 10% unsecured promissory note due 8-19-11 (acquired 8-16-09) – – First Capital Group of Texas III, L.P. – 3.0% limited partnership interest (acquired 12-26-00 thru 8-12-05) 100.0% ¥ Humac Company – 1,041,000 shares common stock (acquired 1-31-75 and 12-31-75) – – STARTech Seed Fund I – 12.1% limited partnership interest (acquired 4-17-98 thru 1-5-00) 1 – STARTech Seed Fund II – 3.2% limited partnership interest (acquired 4-28-00 thru 2-23-05) 1 – Sterling Group Partners I, L.P. – 1.6% limited partnership interest (acquired 4-20-01 thru 1-24-05) TOTAL INVESTMENTS †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 7 Consolidated Schedule of Investments – March 31, 2009 Company Equity (a) Investment (b) Cost Value (c) ¥ALAMO GROUP INC. 26.0% 2,830,300 shares common stock (acquired 4-1-73 Seguin, Texas thru 5-25-07) Tractor-mounted mowing and mobile excavation equipment for governmental, industrial and agricultural markets; street-sweeping equipment for municipalities. ALL COMPONENTS, INC. 80.0% 8.25%subordinated note, due 2012 (acquired 6-27-07) Austin, Texas 150,000 shares Series A Convertible Preferred Electronics contract manufacturing; distribution and production Stock, convertible into 600,000 shares of common of memory and other components for computer manufacturers, stock at $0.25 per share (acquired 9-16-94) 1 retailers and value-added resellers. Warrants to purchase 350,000 shares of common stock at $11.00 per share, expiring 2017 (acquired 6-27-07) – – ATLANTIC CAPITAL BANCSHARES, INC. 2.0% 300,000 shares common stock (acquired 4-10-07) Atlanta, Georgia Holding company of Atlantic Capital Bank a full service commercial bank. ¥ BALCO, INC. 90.9% 445,000 shares common stock and 60,920 shares Class B Wichita, Kansas non-voting common stock (acquired 10-25-83 and 5-30-02) Specialty architectural products used in the construction and remodeling of commercial and institutional buildings. BOXX TECHNOLOGIES, INC. 15.2% 3,125,354 shares Series B Convertible Preferred Stock, Austin, Texas convertible into 3,125,354 shares of common stock at Workstations for computer graphic imaging and design. $0.50 per share (acquired 8-20-99 thru 8-8-01) 2 ¥ CMI HOLDING COMPANY, INC. 15.3% 10% convertiblesubordinated note, due 2009 Richardson, Texas (acquired 7-2-07 thru 10-9-07) Owns Chase Medical, which develops and sells devices used 2,327,658 shares Series A Convertible Preferred Stock, in cardiac surgery to relieve congestive heart failure; develops convertible into 2,327,658 shares of common stock at and supports cardiac imaging systems. $1.72 per share (acquired 8-21-02 and 6-4-03) 2 Warrants to purchase 109,012 shares of common stock at $1.72 per share, expiring 2012 (acquired 4-7-04) – – Warrants to purchase 431,982 shares of Series A-1 Convertible Preferred Stock at $1.72 per share expiring 2017 (acquired 7-2-07 and 6-9-09) – – †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 8 Consolidated Schedule of Investments – March 31, 2009 Company Equity (a) Investment (b) Cost Value (c) CINATRA CLEAN TECHNOLOGIES, INC. 59.2% 10% subordinated secured promissory note, (acquired 7-14-08 Houston, Texas thru 12-08-08) Cleans above ground oil storage tanks with a patented, 1,128,649 shares Series A Convertible Preferred Stock, automated system. convertible into 1,128,649 shares of common stock at $1.00 per share (acquired 7-14-08 and 11-19-08) ¥ DENNIS TOOL COMPANY 67.4% 20,725 shares 5% Convertible Preferred Stock, convertible Houston, Texas into 20,725 shares of common stock at $48.25 per Polycrystalline diamond compacts (PDCs) used in oil field drill share (acquired 8-10-98) bits and in mining and industrial applications. 140,137 shares common stock (acquired 3-7-94 and 8-10-98) †ENCORE WIRE CORPORATION 17.2% 4,086,750 shares common stock (acquired 7-16-92 thru McKinney, Texas 10-7-98) Electric wire and cable for residential, commercial and industrial construction use. EXTREME INTERNATIONAL, INC. 53.6% 13,035 shares Series A common stock (acquired 9-26-08 Sugar Land, Texas and 12-18-08) OwnsBillYoungProductions, TexasVideoandPost, and 39,359.18 shares Series C Convertible Preferred Stock, Extreme Communications, which produce radio and television convertible into 157,437.72 shares of common stock at commercials and corporate communications videos. $25.00 per share (acquired 9-30-03) 3,750 shares 8% Series A Convertible Preferred Stock, convertible into 15,000 shares of common stock at $25.00 per share (acquired 9-30-03) ¥ HEELYS, INC. 31.1% 9,317,310 shares common stock (acquired 5-26-00) Carrollton, Texas Heelys stealth skate shoes, equipment and apparel sold through sporting goods chains,department stores and footware retailers. †HOLOGIC, INC. <1% ‡632,820 shares common stock (acquired 8-27-99) Bedford, Massachusetts Medical instruments including bone densitometers, mammography devices and digital radiography systems. ¥LIFEMARK GROUP 100.0% 1,449,026 shares common stock (acquired 7-16-69) 4,510,400 71,000,000 Hayward, California Cemeteries, mausoleums and mortuaries located in northern California. †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 9 Consolidated Schedule of Investments – March 31, 2009 Company Equity (a) Investment (b) Cost Value (c) ¥ MEDIA RECOVERY, INC. 97.1% 800,000 shares Series A Convertible Preferred Stock, Dallas, Texas convertible into 800,000 shares of common stock at Computer datacenter and office automation supplies and $1.00 per share (acquired 11-4-97) $ 800,000 $ 2,500,000 accessories; impact, tilt monitoring and temperature sensing devices 4,000,002 shares common stock (acquired 11-4-97) to detect mishandled shipments; dunnage for protecting shipments. PALLETONE, INC. 8.5% 12.3% senior subordinated notes due 2012 Bartow, Florida (acquired 9-25-06) 2 Manufacturer of wooden pallets and pressure-treated 150,000 shares common stock (acquired 10-18-01) 2 lumber. Warrant to purchase 15,294 shares of common stock at $1.00 per share, expiring 2011 (acquired 2-17-06) – 4 ¥ PALM HARBOR HOMES, INC. 31.5% 7,855,121 shares common stock (acquired 1-3-85 Dallas, Texas thru 7-31-95) Integrated manufacturing, retailing, financing and insuring of manufactured housing and modular homes. ¥ THE RECTORSEAL CORPORATION 100.0% 27,907 shares common stock (acquired 1-5-73 and Houston, Texas 3-31-73) Specialty chemicals for plumbing, HVAC, electrical, construction, industrial, oil field and automotive applications; smoke containment systems for building fires; also owns 20% of The Whitmore Manufacturing Company. TCIHOLDINGS, INC. – 21 shares 12% Series C Cumulative Compounding Denver, Colorado Preferred stock (acquired 1-30-90) – Cable television systems and microwave relay systems. †TEXAS CAPITAL BANCSHARES, INC. 1.6% ‡489,656 shares common stock (acquired 5-1-00) Dallas, Texas Regional bank holding company with banking operations in six Texas cities. TRAX HOLDINGS, INC. 32.5% 1,061,279 shares Series A Convertible Preferred Stock, convertible Scottsdale, Arizona into 1,061,279 common stock at $4.71 per share Provides a comprehensive set of solutions to improve the trans- (acquired 12-8-08 and 2-17-09) portation validation, accounting, payment and information management process. VIA HOLDINGS, INC. 28.1% 9,118 shares Series B Preferred Stock (acquired 9-19-05) 2 Sparks, Nevada 1,118 shares Series C Preferred Stock (acquired 11-1-07) 2 Designer, manufacturer and distributor of high-quality office 4 seating. †Publicly-owned company; ¥ Control investment ‡Unrestricted securities as defined in Note (b) 10 Consolidated Schedule of Investments – March 31, 2009 Company
